Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 4, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

  157451 & (3) (6)                                                                                          Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re ANONYMOUS JUDGE                                                                              Elizabeth T. Clement,
                                                                              SC: 157451                              Justices
                                                                              JTC Grievance No.
                                                                              2018-23004
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

        On order of the Court, the Judicial Tenure Commission having filed a motion to
  withdraw the petition for interim suspension, the motion is GRANTED. The motion for
  immediate consideration of the petition is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 4, 2018
         a0501
                                                                               Clerk